            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 1 of 10
                                                                        11




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


 KIMBERLY BOYCE-LAZARE,                                       Civil Action No. 1:20cv-00678-AJN

                                Plaintiff,
                                                                          STIPULATED
            v.                                            CONFIDENTIALITY AGREEMENT
                                                               AND PROTECTIVE ORDER
 CHEX SYSTEMS, INC.,

                                Defendant.

                                                                              11/4/2020
ALISON J. NATHAN, U.S.D.J.:

        WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terns, upon pain of contempt:

        1.       With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted by this Order:

110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 2 of 10
                                                                        11




        2.      The Party or person producing or disclosing Discovery Material (each, a

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                (a)    previously non-disclosed financial information;

                (b)    previously non-disclosed material relating to ownership or control of any

                       non-public company;

                (c)    previously non-disclosed business plans, product-development information,

                       organizational charts, or marketing plans;

                (d)    previously non-disclosed policies and procedures related to the

                       management of a non-public company;

                (e)    personal health information or any other information of a personal or

                       intimate nature regarding any individual; or

                (f)    any other category of information given confidential status by this Court

                       after the date of this Order.

        3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

portion in a manner that will not interfere with legibility or audibility; and (b) producing for future

public use another copy of said Discovery Material with the confidential information redacted. For

information produced in native format (such as an Excel spreadsheet), the Producing Party shall

include the designation “CONF.” in the file name.

        4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record



                                                  2
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 3 of 10
                                                                        11




during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their possession

or under their control as directed by the Producing Party or that person’s counsel; or (b) by

providing in writing, to all Counsel, page and line designations of Confidential material within 14

days of the receipt of the final transcript of the deposition from the court reporter. During the 30-

day period following a deposition, all Parties will treat the entire deposition transcript as if it had

been designated Confidential.

        5.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without a Confidential designation, the Producing Party may so designate such material

by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears the

“Confidential” designation within two business days of providing such notice.

        6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

        7.      If, in connection with this litigation, a Party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.



                                                  3
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 4 of 10
                                                                        11




        8.      If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed. Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

        9.      The receiving party may move the Court for an Order compelling production of the

Inadvertently Disclosed Information but shall not assert as a ground for entering such an Order the

fact or circumstances of the inadvertent production. The disclosing party retains the burden of

establishing the privileged or protected nature of any Inadvertently Disclosed Information.

Nothing in this Order shall limit the right of any party to request an in camera review of the

Inadvertently Disclosed Information.

        10.     Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

                (a)    the Parties to this action, their insurers, and counsel to their insurers;

                (b)    counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

                (c)    outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;




                                                  4
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 5 of 10
                                                                        11




                (d)    any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

                (e)    as to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy;

                (f)    any witness who counsel for a Party in good faith believes may be called to

                       testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                       hereto;

                (g)    any person a Party retains to serve as an expert witness or otherwise provide

                       specialized advice to counsel in connection with this action, provided such

                       person has first executed a Non-Disclosure Agreement in the form annexed

                       as Exhibit A hereto;

                (h)    stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

                (i)    this Court, including any appellate court, its support personnel, and court

                       reporters.

        11.     Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that

he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either




                                                 5
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 6 of 10
                                                                        11




before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,

whichever comes first.

        12.     This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

        13.     Filing Confidential Discovery Materials With the Court:

                (a)    Redactions Not Requiring Court Approval. The parties are referred to the

                       EGovernment Act of 2002 and the Southern District’s ECF Privacy Policy

                       (“Privacy Policy”) and reminded not to include, unless necessary, the five

                       categories of “sensitive information” in their submissions (i.e., social

                       security numbers [use the last four digits only], names of minor children

                       [use the initials only], dates of birth [use the year only], financial account

                       numbers [use the last four digits only], and home addresses [use only the

                       City and State]). Parties may redact the five categories of “sensitive

                       information” and the six categories of information requiring caution (i.e.,

                       personal identifying number, medical records (including information

                       regarding treatment and diagnosis), employment history, individual

                       financial information, proprietary or trade secret information, and

                       information regarding an individual’s cooperation with the government), as

                       described in the Privacy Policy, without Court approval.

                (b)    Redactions Requiring Court Approval. Except for redactions permitted by

                       the preceding sub-paragraph (a), all redactions require Court approval. To



                                                 6
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 7 of 10
                                                                        11




                      be approved, redactions must be narrowly tailored to serve whatever

                      purpose justifies them and otherwise consistent with the presumption in

                      favor of public access to judicial documents. See, e.g., Lugosch v. Pyramid

                      Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). In general, the

                      parties’ consent or the fact that information is subject to a confidentiality

                      agreement between litigants is not, by itself, a valid basis to overcome the

                      presumption in favor of public access to judicial documents. See, e.g., In re

                      Gen. Motors LLC Ignition Switch Litig., No. 14-MD-2543 (JMF), 2015 WL

                      4750774, at *4 (S.D.N.Y. Aug. 11, 2015). The party seeking leave should

                      file the redacted document(s) on ECF. At the same time, the party should

                      (1) file (on ECF, if possible, and otherwise by e-mail) a letter-motion

                      justifying and seeking leave for the redactions; and (2) e-mail to the Court

                      (at NathanNYSDChambers@nysd.uscourts.gov) (i) a copy of the relevant

                      document(s) in highlighted form (i.e., with the words, phrases, or

                      paragraphs to be redacted highlighted); and (ii) a partial, loose leaf set of

                      solely those pages on which the party seeks to redact material. One

                      courtesy-copy of all papers associated with the request shall also be mailed

                      or hand-delivered to the Court. If a request for redactions is based on

                      another party’s designation of information as confidential, the parties shall

                      confer and jointly submit the request for redactions. If the application for

                      redaction is approved, the Court will file and maintain the unredacted copy

                      of the document under seal.




                                                7
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 8 of 10
                                                                        11




                  (c)    Method of Submission. Any document to be filed under seal or with

                         redactions must be submitted to the Court (without redactions) via the

                         Court’s   email   address    (NathanNYSDChambers@nysd.uscourts.gov).

                         Parties may not submit documents exclusively in hard copy.

        14.       Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with paragraph 1(C)

of this Court’s Individual Practices.

        15.       Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with Rule 1(C) of this Court’s Individual Rules of Practice

in Civil Cases.

        16.       Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of any Party with respect to its own documents or information

produced in this action.

        17.       Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that



                                                  8
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 9 of 10
                                                                        11




such Party gives written notice to the Producing Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

receiving such notice, the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.

        18.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

        19.     Within 60 days of the final disposition of this action—including all appeals—all

recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Producing Party, or, upon permission of the Producing Party, destroy such material—

including all copies thereof. In either event, by the 60-day deadline, the recipient must upon request

of the Producing Party certify its return or destruction by submitting a written certification to the

Producing Party that affirms that it has not retained any copies, abstracts, compilations, summaries,

or other forms of reproducing or capturing any of the Confidential Discovery Material.

Notwithstanding this provision, the attorneys that the Parties have specifically retained for this

action may retain an archival copy of all pleadings, motion papers, transcripts, expert reports, legal

memoranda, correspondence, or attorney work product, even if such materials contain Confidential

Discovery Material. Any such archival copies that contain or constitute Confidential Discovery

Material remain subject to this Order.

        20.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed. This Court will retain jurisdiction over all persons subject to this Order to



                                                  9
110834595
            Case 1:20-cv-00678-AJN Document 36
                                            37 Filed 10/30/20
                                                     11/04/20 Page 10 of 10
                                                                         11




the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

STIPULATED AND AGREED.

Respectfully submitted,

 By: /s/ David M. Gettings                       By: /s/ Craig C. Marchiando
 David M. Gettings (admitted pro hac vice)       Signed with permission of Craig C.
 TROUTMAN PEPPER HAMILTON SANDERS LLP            Marchiando
 222 Central Park Avenue, Suite 2000             Craig C. Marchiando
 Virginia Beach, Virginia 23462                  Consumer Litigation Associates, P.C.
 Telephone: (757) 687-7747                       763 J. Clyde Morris Blvd., Suite 1-A
 Facsimile: (757) 687-7510                       Newport News, VA 23601
 E-mail: david.gettings@troutman.com             Telephone: (757) 930-3660
                                                 Facsimile: (757) 930-3662
 Stephen J. Steinlight                           craig@clalegal.com
 TROUTMAN PEPPER HAMILTON SANDERS LLP
 875 Third Avenue                                Abel L. Pierre
 New York, NY 10022                              LAW OFFICE OF ABEL L. PIERRE,
 Telephone: (212) 704-6008                       ATTORNEY-AT-LAW, P.C.
 Facsimile: (212) 704-6288                       140 Broadway, 46th Floor
 E-mail: stephen.steinlight@troutman.com         Tel: 212-766-3323
                                                 abel@apierrelaw.com
 Counsel for Defendant Chex Systems, Inc.
                                                 Counsel for Kimberly Boyce-Lazare




 SO ORDERED.                                       _____________________________________
                                                            ALISON J. NATHAN
 Dated: November 2, 2020                                  United States District Judge
     New York, NY




                                              10
110834595
            Case 1:20-cv-00678-AJN
            Case 1:20-cv-00678-AJN Document
                                   Document 37
                                            36-1Filed
                                                   Filed 10/30/20Page
                                                       11/04/20    Page
                                                                      111ofof11
                                                                              1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 KIMBERLY BOYCE-LAZARE,

                               Plaintiff,                                             Exhibit A
                                                                   to Stipulated Confidentiality
            v.                                                 Agreement and Protective Order

 CHEX SYSTEMS, INC.,                                         Civil Action No. 1:20cv-00678-AJN

                               Defendant.


                             NON-DISCLOSURE AGREEMENT


         I, _______________________________ , acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



                                                     Name:

                                                     Date:




                                                11
110834595
